Title: To George Washington from Benjamin Tupper, 2 December 1782
From: Tupper, Benjamin
To: Washington, George


                        Sir

                             Monday evening 5 oclock Decemr 2d 82
                        
                        I have prosicuted the works since I arived with all the despach I was master of, and think we shall be able
                            to compleat them in four fair days, we are willing to tarry & compleat them if agreeable to your Excellencys
                            pleasure rather than trouble a party to releive us for a shorte jobb, should be glad to know your Excellencys pleasure and
                            if we tarry whether we bring up our tents when we return. I have the Honour to remain your Excellencys most obedient
                            humble servt 
                        
                            Benj. Tupper Colo.
                        
                    